Citation Nr: 0831637	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-16 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation in excess of 20 
percent for service-connected type II diabetes mellitus with 
erectile dysfunction and stasis dermatitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut (decision from the RO in 
Seattle, Washington), which denied an increased rating in 
excess of 20 percent for type II diabetes mellitus with 
erectile dysfunction and stasis dermatitis.  

In August 2008, the veteran testified from the Hartford RO at 
a personal hearing before the undersigned Acting Veterans Law 
Judge in Washington, DC.  A transcript of the hearing has 
been added to the record.

A September 2007 rating decision by the Hartford RO denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
At the August 2008 Board hearing, the veteran expressed his 
intent to appeal the denial of entitlement to TDIU.  See 38 
C.F.R. § 20.201 (2007).  The personal hearing transcript 
reflects that, prior to the hearing, the veteran and his 
representative indicated that they disagreed with the 
September 2007 rating decision denial and that the veteran 
had filed a notice of disagreement (NOD) concerning the TDIU 
claim to initiate an appeal of them to the Board.  (See the 
hearing transcript at page 2).  Based on the veteran's and 
representative's representation that a NOD had already been 
filed regarding the denial of TDIU, the Board provisionally 
permitted them to offer testimony concerning TDIU during the 
hearing, as there was no documentary evidence of NOD in the 
claims file at the time of the August 2008 Board hearing.  

Upon further review of the claims file, which at the time of 
this Board decision is still at the Board, there is no 
written evidence of a NOD to the September 2007 denial of 
TDIU.  If a NOD to TDIU has been filed at the RO while the 
veteran's claims file was at the Board, then the RO should 
review the TDIU claim and issue a statement of the case on 
that issue.   Although RO hearing transcripts can constitute 
a NOD, see Tomlin v. Brown, 5 Vet. App. 355 (1993) (statement 
of disagreement at VA hearing, when reduced to writing by 
hearing transcript, meets requirement that NOD be in writing 
as of date of certification of transcript), the U. S. Court 
of Appeals for Veterans Claims (Court) has held that a Board 
hearing transcript, even once transcribed, may not be 
recognized as a valid NOD.  See Beyrle v. Brown, 
9 Vet. App. 24 (1996) (indicating that hearing testimony 
before the Board would not be construed as a valid NOD and 
would not serve to trigger or initiate appellate review of 
the claim).  Part of the apparent reasoning for making this 
critical distinction is that the NOD must be filed at the VA 
office (i.e., the RO) that denied the claims in question, or 
at whatever VA office that has assumed jurisdiction over the 
claims following, for example, the transfer of records.  See 
38 C.F.R. § 20.300 (2007).  Therefore, until the veteran or 
his representative files a valid NOD within the one-year 
filing period, at the RO, the TDIU claim is not before the 
Board.


FINDING OF FACT

The veteran's diabetes mellitus requires insulin and a 
restrictive diet, but has not resulted in regulation of 
activities for any period of the claim.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for diabetes mellitus have not been met for any 
period of the increased rating claim.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.119 Diagnostic Code 7913 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating for Diabetes Mellitus

This appeal involves the veteran's claim that the severity of 
his service-connected diabetes warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in disability, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities is rated 40 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  Note (1) to 
Diagnostic Code 7913 provides that compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent rating (under 
Diagnostic Code 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  Note 
(2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  38 C.F.R. 
§ 4.119.

After a review of the evidence, the Board finds that the 
veteran's service-connected diabetes mellitus warrants no 
more than a 20 percent rating for any period of the increased 
rating claim.  He requires insulin and a restricted diet, but 
there is no competent evidence showing regulation of 
activities as defined by Diagnostic Code 7913, and as 
required for a 40 percent rating.  38 C.F.R. § 4.119. 

The evidence includes an April 2005 VA examination report 
that reflects report of overall poor diabetes control, and 
the veteran's report of weakness with strenuous activity.  VA 
outpatient treatment notes improved control of diabetes with 
insulin, but no evidence of regulation of activities due to 
diabetes mellitus.  The veteran testified at the August 2008 
Board hearing that he cannot walk or stand for prolonged 
periods because his feet hurt and he gets tired.  Although 
this shows that diabetes affects his activities, these 
limitations do not constitute regulation of activities as 
defined by the rating schedule.  There is no evidence that 
the veteran's physician ordered him to regulate activities 
for the purpose of controlling blood sugar or preventing 
ketoacidosis or hypoglycaemic reactions.  For these reasons, 
the Board finds that the criteria for the assignment of a 
rating in excess of 20 percent for diabetes mellitus have not 
been met for any period of the increased rating claim.   

Duties to Notify and Assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

The RO's January 2005 notice letter described the evidence 
necessary to file claims for an increased rating, and met all 
the requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  To 
whatever extent the recent decision of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), requires more extensive notice 
concerning the specific notice to be given in claims for 
increase, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  He appealed the 
disability evaluation assigned.  He was given the specific 
requirements for an increased rating for the disability at 
issue in the rating decision and in the statement of the 
case, so he has actual notice of those criteria.  He was 
specifically asked about the rating criteria for a higher (40 
percent) disability rating, and offered testimony on that 
question.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, VA met its duty to assist 
the veteran.  VA made reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim for 
an increased evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) 
(West 2002 & Supp. 2007).  Specifically, the RO secured and 
associated with the claims file all evidence pertinent to 
this claim, including VA treatment records and VA examination 
reports.


ORDER

A disability rating in excess of 20 percent for service-
connected type II diabetes mellitus with erectile dysfunction 
and stasis dermatitis is denied.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


